HAMILTON, J.
Epitomized Opinion
Action to enjoin city from collecting assessment against private premises to help pay cost of street improvement. A narrow street was widened and paved. It required a vertical cut of about nine feet in front of O’Connor’s premises. This removed the lateral support, resulting in a slipping of the land and causing damage to tht house. O’Connor insisted that the assessment exceeded the benefits conferred and that it was in violation of the federal and state constitutions. In enjoining the collection of the assessment until the question of compensation is determined and paid, the Court of Appeals held:
1. As to the assessment exceeding the benefits conferred the facts are within 10 OAR. 280 and no relief will be granted on this ground.
Í 2. By Art. I, Sec. 19, of Ohio Con., private prop-fty may not be taken for public use unless com-ensation is first made in money. The removal of the lateral support which caused the slipping of the land is a taking of private property for public use and compensation must first be made, 67 OS. 264. It was the duty of the city to proceed by way of condemnation, ascertain the value of the property taken and make compensation therefor.